Citation Nr: 0948136	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-35 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 
1980.  The Veteran also served in the Army National Guard 
from March 1980 to July 1997.  The dates on which the Veteran 
served on active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA) in the Army National Guard are 
not of record.  The Veteran served in the Republic of Panama 
from February 10, 1990 to February 24, 1990, and in Honduras 
from March 27, 1992 to April 12, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, which denied the Veteran's May 
2005 claim for entitlement to service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim for service connection 
for a psychiatric disorder, to include PTSD.  VA's duty to 
assist includes a duty to obtain relevant records that are in 
the custody of a Federal department or agency.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. 
3+§ 3.159(c)(2) (2009).

On remand, the AOJ should consider the Veteran's claim as 
encompassing all psychiatric disorders with which the Veteran 
has been diagnosed, pursuant to the decision of the Court of 
Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) (holding that the scope of a mental health 
disability claim includes any mental health disability that 
could reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  Specifically, the AOJ should consider the Veteran's 
claim as encompassing a claim for service connection for 
paranoid schizophrenia, with which the Veteran was diagnosed 
in February 1994, February 1998, July 1998, November 1998, 
June 1999, January 2001, October 2001, January 2002, June 
2002, and January 2004.

Also on remand, the Agency of Original Jurisdiction (AOJ) 
should obtain the dates on which the Veteran served on 
ACDUTRA and INACDUTRA during his service in the Army National 
Guard.  The Board notes that the Veteran stated in his July 
2005 PTSD Questionnaire that he was part of an attack in the 
Panama Canal Zone on December 15, 1989, and that he was 
serving on active duty at that time.  The Veteran has also 
described combat conditions with a considerable degree of 
specificity.  As noted above, the Veteran's service personnel 
records indicate that the Veteran served in the Republic of 
Panama from February 10, 1990 to February 24, 1990.  The 
Board acknowledges the RO's significant efforts to obtain 
records of the Veteran's service, as laid out in its March 
2008 Memorandum.  Nevertheless, further steps must be taken 
in order to determine the Veteran's dates of ACDUTRA and 
INACDUTRA, especially with respect to the Veteran's service 
on December 15, 1989.  The AOJ's search for this information 
should comport with the regulations set forth in 38 C.F.R. 
§ 3.159(c)(2), governing the duty to obtain records in the 
custody of a Federal department or agency.

Additional development is also needed in the form of a VA 
Form 646 and informal hearing presentation from the Veteran's 
representative.  In February 2004, the Veteran selected a 
private attorney as his representative.  However, in May 
2005, the Veteran filed a VA Form 21-22 in which he appointed 
the Mississippi Veterans Affairs Commission (MVAC) as his 
representative.  (The Veteran used the abbreviation SVAC, 
meaning State Veterans Affairs Commission; the Board notes 
that the Veteran's address on said Form is within the State 
of Mississippi.)  In September 2009, an accredited 
representative of MVAC noted the February 2004 designation, 
and stated that because the Veteran had thereby revoked 
MVAC's power of attorney, they would not represent the 
Veteran in his appeal.  The representative made no mention of 
the May 2005 VA Form 21-22, and was apparently unaware that 
MVAC's representation of the Veteran had been restored.  
Moreover, the MVAC representative filed her letter after the 
RO had completed its Certification Worksheet, in which it 
acknowledged SVAC (i.e., MVAC) as the Veteran's 
representative.

Pursuant to 38 C.F.R. § 20.600 (2009), a Veteran will be 
accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  Furthermore, under 38 C.F.R. 
§ 20.608(b)(2) (2009), after the AOJ has certified an appeal 
to the Board, a representative may not withdraw services as 
representative in the appeal unless good cause is shown on 
motion.  The MVAC representative's September 2009 letter was 
filed after the AOJ certified the Veteran's appeal to the 
Board.  Additionally, the MVAC representative's September 
2009 letter does not show good cause, because it is based on 
an incomplete reading of the record-specifically, it does 
not acknowledge the Veteran's May 2005 VA Form 21-22.  On 
remand, the AOJ should obtain a VA Form 646 and informal 
hearing presentation from the Veteran's representative.

Additionally, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
should be provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date if service connection is granted with respect to his 
claimed psychiatric disorder(s).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Mississippi Veterans 
Affairs Commission and request that they 
provide a VA Form 646 on behalf of the 
Veteran.  38 C.F.R. §§ 
20.600, 20.608(b)(2).  If the Veteran 
changes his representative, contact the 
appropriate representative.

2.  Send the Veteran a corrective notice 
that explains the information and evidence 
not of record needed to establish an 
initial disability rating and an effective 
date, if service connection is granted, as 
outlined by the Court in Dingess, supra.  
The Veteran should be given an adequate 
opportunity to respond.  The claims file 
must include documentation that VA has 
complied with VA's duties to notify and 
assist a claimant.

3.  Obtain the dates on which the Veteran 
served on ACDUTRA and INACDUTRA during his 
service in the Army National Guard, to 
include the Veteran's claimed service on 
December 15, 1989.  The AOJ's search for 
this information should comport with the 
regulations set forth in 38 C.F.R. 
§ 3.159(c)(2), governing the duty to 
obtain records in the custody of a Federal 
department or agency.

4.  After completion of the above, the AOJ 
should readjudicate the issue of 
entitlement to service connection for a 
psychiatric disorder, to include paranoid 
schizophrenia, PTSD, and any other mental 
health disability that could reasonably be 
encompassed by the claimant's description 
of the claim, reported symptoms, and the 
other information of record.  See Clemons, 
supra.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


